Citation Nr: 1605262	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-31 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Gulf War Syndrome (claimed initially as a disability due to undiagnosed illness and medically unexplained chronic multi-symptom illnesses manifested by severe body and joint pain, fatigue, restlessness, and shortness of breath, to include fibromyalgia).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference. A copy of the hearing transcript is of record.

In June 2015, the Board remanded the claim for additional development. The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2. The Veteran does not have an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

3. The Veteran's severe body and joint pain, fatigue, restlessness, and shortness of breath, to include fibromyalgia are attributed to a post service motor vehicle accident, and the evidence is against a finding that these current disorders are related to any incident of qualifying service, to include his Persian Gulf service.


CONCLUSION OF LAW

The criteria for service connection for severe body and joint pain, fatigue, restlessness, and shortness of breath, to include fibromyalgia have not been met to include as an undiagnosed illness or a medically unexplained chronic multi-symptom illness. 38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 	
38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). The notice requirement was met in this case by letter sent to the Veteran in March 2012, prior to the initial adjudication of the claim in July 2012.

VA has also satisfied its duty to assist. This duty includes assisting in the obtaining of service treatment records, all potentially relevant pre-and post-service treatment records, and providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Here, the claims file contains the Veteran's service treatment records, and all potentially relevant post-service medical records, both VA and private, which remain available. In addition, medical opinions were obtained. These opinions are adequate to decide the claims as they were based upon consideration of the Veteran's pertinent medical history, including his lay assertions, and because they sufficiently inform the Board of the experts' medical judgment on the medical questions at issue, as well as the experts' essential rationale for the opinions. These opinions are sufficient to allow the Board to make a fully informed determination. See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012); Stefl v. Nicholson, 21 Vet. App. 123, 123 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the November 2014 videoconference hearing, the VLJ specifically clarified the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding. Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the Board videoconference hearing. The hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through testimony, argument, and questions, demonstrated actual knowledge of the elements necessary to substantiate each claim being decided herein. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). In any event, the case was thereafter remanded to obtain all relevant evidence, thereby negating any prejudice.
Specifically, the AMC scheduled the Veteran for VA medical examinations to determine if the Veteran's complaints of fibromyalgia and chronic fatigue could be due to unexplained chronic multi-symptom illness linked to the Veteran's service in Southwest Asia during the Persian Gulf War. The AMC substantially complied with the Board's November 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.

There is no further action to be undertaken in order to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Merits of the Service Connection Claim

The Veteran asserts that his severe body and joint pain, fatigue, restlessness, shortness of breath and fibromyalgia are due to his active service during the Gulf War. As the preponderance of the evidence is against service connection for an undiagnosed illness manifested by severe body and joint pain, fatigue, restlessness, shortness of breath and fibromyalgia, to include Gulf War Syndrome, the Board is denying his appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 	
§ 3.303(a). Service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard. See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes. 38 C.F.R. 	
§ 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker, 708 F.3d at 1338. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.

Severe body and joint pain, fatigue, restlessness and shortness of breath are not listed among the chronic diseases under section 3.309(a), therefore service connection cannot be presumed under 38 C.F.R. § 3.307, nor can it be established under the relaxed "continuity of symptomatology" evidentiary standard under 38 C.F.R. § 3.303(b). Therefore, 38 C.F.R. § 3.303(b) does not apply to those claims for service connection. Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 	
38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004). Notably, laypersons are competent to report objective signs of illness.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B) .

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification. To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. 	
§ 3.317(a)(2), (3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss. 38 C.F.R. § 3.317(b) .

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. See 38 U.S.C.A. § 1117; 	
38 C.F.R. § 3.317. The term "Persian Gulf veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations, which includes Iraq, during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1), (2). Unlike the elements for direct service connection given above, for the undiagnosed illness part of the Veteran's claims, competent evidence linking a current disability to an event during service need not be provided. Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if there is affirmative evidence that (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. Layno, 	
6 Vet. App. at 469. Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection for claimed disabilities based on an undiagnosed illness or medically unexplained chronic multi-symptom illnesses is not warranted. Medical evidence shows that the Veteran's severe body and joint pain, chronic fatigue, restlessness and fibromyalgia are attributed to injuries sustained in a post service motor vehicle accident. Under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), in order for the Veteran to warrant service connection, the Veteran's disorders may not be attributable to a known diagnosis.

The Veteran's service treatment records do not reveal complaints or treatments of any undiagnosed illness or medically unexplained chronic multi-symptom illnesses manifested by severe body and joint pain, fatigue, restlessness, and shortness of breath, to include fibromyalgia. His February 1993 separation examination indicates that his spine and other musculoskeletal, lungs and chest, upper and lower extremities were all normal. The Veteran's service treatment records indicate that the Veteran had flu-like symptoms and was treated for body aches and night sweats in April 1992. 

Post service treatment records indicate that the Veteran was involved in a motor vehicle accident in 1994, which resulted in multiple injuries, including fractures of the left arm and left leg and several brain surgeries. See the February 2010 VA treatment records. He was hospitalized and in a coma for two and a half months, then had rehabilitation for two years. The examiner reported that the Veteran was in good health (other than sleep issues) until the accident. Id. 

As a result of the 1994 motor vehicle accident, the Veteran has numerous physical problems. During a June 2010 VA medical consultation, the Veteran related that he has an artificial left elbow, all metal bone in his left arm and a similar apparatus in his left knee. See the June 2010 VA treatment records. The examiner noted ongoing knee pain. Id. The Veteran was diagnosed with a pain disorder with psychological and general medical condition in October 2010. See the November 2010 VA treatment records.

A review of the VA treatment records reveals multiple complaints and treatment for chronic pain. For instance, in January 2011 the Veteran reported to VA for PTSD treatment. He reported pain following surgery for removal of hemorrhoids and indicated that he was prescribed medication. He indicated that some of his pain was related to the post service motor vehicle accident; however he stated that he felt joint pain in most parts of his body. During a screening for pain, the Veteran reported a constant, dull, ache in his arms, legs and joints rated at level 7 on the numeric pain intensity scale. See the January 2011 VA treatment records. The examiner indicated that the Veteran had chronic generalized pain with an uncertain etiology and further indicated that the Veteran possibly had fibromyalgia. Id. The examiner noted that the Veteran was taking medication for PTSD that was causing constipation.

In February 2011, the Veteran was evaluated and screened for pain at VA. He reported pain in the joints, rating it at level 6. The examiner indicated that the pain was arthritis. At a follow-up appointment for chronic pain three weeks later, the examiner reported that the Veteran continues to have widespread arthralgias and myalgias. See February 2011 VA treatment records.

In April 2011, the Veteran reported that the prior month, he had surgery on his colon, which was very painful. See the April 2011 VA treatment records. He rated his pain level at 4. In May 2011, the Veteran reported knee pain at level 4. The Veteran complained specifically of right shoulder and left hip pain rated at level 8 in July 2011. The examiner indicated that the etiology was unknown, but noted that the Veteran had a slightly elevated rheumatoid factor. At a follow up appointment in July, the VA examiner determined that the Veteran had iliopsoas tendonitis to the left hip and noted that the right shoulder pain was suggestive of supraspinatus tendnitus.

In October 2011, it was noted that the Veteran had a history of widespread arthralgia due to arthritis and tendonitis. See the October 2011 VA treatment records. In March 2012, the Veteran reported one episode of left orbital pain during an ophthalmology consultation. Later in March, during treatment for PTSD and chronic pain, the Veteran indicated that he believed that his "all over pain" was related to Gulf War Syndrome.

The Veteran was afforded a VA Gulf War general medical examination in April 2012. The examiner noted that the Veteran experienced respiratory conditions with sleep apnea; cranial nerves disease and headaches. The examiner determined that the sleep apnea and medication side effects appear to be the more likely causes of the Veteran's muscle aches and fatigue. Similarly, the examiner reasoned that the shortness of breath may be a side effect of the Veteran's medication. Upon review of the Veteran's record and examination of the Veteran, the examiner opined that the 1994 car accident was the more likely cause of the Veteran's complaints of pain. He indicated that all of the Veteran's conditions appeared to be diseases with clear and specific etiology and diagnoses.

During the November 2014 videoconference hearing, the Veteran indicated that he started going to VA "about three years prior" because his right shoulder was dislocated. He also related that he saw a doctor because he believed something was wrong with his left leg, ankle and calf. The Veteran reported that at that time, the doctor diagnosed him with fibromyalgia and rheumatoid arthritis, and prescribed medication. 

In October 2015, the Veteran was afforded additional VA examinations to evaluate him for Gulf War Syndrome, chronic fatigue syndrome and fibromyalgia. Following the examinations performed by the same physician assistant, the examiner determined that he could not "confirm any chronic disease patterns that can be associated with the Gulf War, as most problems have a clear and definite etiology." He indicated that the headaches were post-concussion and were evident before service due to two pre-service motor vehicle accidents with head trauma and one post service accident. 

Regarding the muscle and joint pain, the examiner stated that they were consistent with the diagnosis of fibromyalgia, which was more than likely a result of the head trauma incurred after the post service motor vehicle accident. He noted that the Veteran has a cognitive dysfunction which would be under neuropsychological signs and symptoms and the neurologic signs and symptoms. He determined that the etiology was less than likely related to the Gulf War. 

The examiner determined that the sleep disturbances were only evident after his post service motor vehicle accident as well. He indicated that the Veteran's sleep disturbance is less than likely related to service. Lastly, the examiner determined that the gastrointestinal symptoms were more than likely related to his medication.

Although the Veteran attributes his severe body and joint pain, fatigue, restlessness, and shortness of breath, to include fibromyalgia to service, to include Gulf War syndrome, the evidence of record does not contain any medical opinion that relates these conditions to disease or injury or other incident in service. The record contains medical opinions of etiology for all of the conditions, which is the post service motor vehicle accident and side effects of the Veteran's prescribed medication. 

The Veteran is competent to report observable symptoms, such as difficulty breathing, pain and restlessness. However, the question of whether his conditions are related to his service is a complex medical question, not capable of lay observation. See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins). Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a respiratory disorder, he is not competent to relate it to his military service.

For the reasons and bases expressed above, the service connection claim for Gulf War Syndrome (claimed initially as a disability due to undiagnosed illness and medically unexplained chronic multi-symptom illnesses manifested by severe body and joint pain, fatigue, restlessness, and shortness of breath, to include fibromyalgia) must be denied. 


ORDER

Service connection for Gulf War Syndrome (claimed initially as a disability due to undiagnosed illness and medically unexplained chronic multi-symptom illnesses manifested by severe body and joint pain, fatigue, restlessness, and shortness of breath, to include fibromyalgia) is denied.



____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


